DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants’ amendments filed May 16, 2022 amending claims 16, 22, 24-25 and 28 is acknowledged.  Claims 31-34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.  The restriction requirement mailed October 22, 2021 is still deemed proper.  Accordingly, 16-30 and 35-37 are under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.  This action is FINAL.

Claim Objections
Claim 20 is objected to because of the following informalities:  “Bacillus” should be italicized as it is a Genus name of a group of organisms.  Additionally, there should be a comma after “Bacillus”.  
Claim 22 is objected to because it recites, “wherein the polynucleotide encoding the RNA polymerase is a codon optimized RNA polymerase and/or a split RNA polymerase.”   Codons refer to three nucleotides in a DNA coding region or in a mRNA, and are not a feature of proteins.  It is suggested that claim 22 recite “The method according to claim 16, where in the polynucleotide is codon optimized and encodes an RNA polymerase and/or a split RNA polymerase.”
Appropriate correction is required.
Response to Arguments
Applicants argue that the amendments to claim 22 clarify the indefiniteness regarding “codon-optimized.” This argument has been fully considered and the language is now objected to because “codon-optimized” is still written as modifying the RNA polymerase and not the polynucleotide encoding the RNA polymerase.  Codon optimization is a characteristic of protein-coding nucleic acids and not to the proteins themselves.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites “the method according to claim 16, wherein the cell is selected form the group consisting of a prokaryotic cell, a Bacillus, a mammalian cell, and a fungal cell.  Claim 16 recites “wherein the method comprises inserting into a yeast or filamentous fungal cell.”  Both yeast and filamentous fungal cells are fungal cells.  Thus, claim 20 does not further limit the cells of claim 16.  Additionally, including prokaryotic cells, Bacillus cells, and mammalian cells broadens the claim to include additional cell types.  Therefore claims 20 fails to further limit the subject matter from claim 16, from which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
                                                                                                                                                                                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-24, 27, 29-30, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Enayati (Enayati et al., FEMS Microbiology Letters (2016), 363(5); 1-7, published February 5, 2016, cited in IDS filed February 23, 2021) in view of Fuller (Fuller et al., Eukaryotic Cell (2015), 14(11): 1073-1080), Zhang I (Zhang et al., Fungal Genetics and Biology (2016), 86: 47-57; published August 28, 2015) and Zhang II (US 20140357530 A1, published December 4, 2014).  This is a new rejection necessitated by Applicants’ amendments.
Regarding claims 16-20 and 35, Enayati teaches “T7-based expression systems have been broadly used for in vivo or in vitro generation of ssRNA and dsRNA.” (Page 4, ¶4).  Enayati teaches a system for expressing non-coding RNAs for RNA interference using a T7 promoter (a single subunit DNA-dependent RNA polymerase promoter) and T7 RNA polymerase (i.e., a single subunit viral DNA-dependent RNA polymerase) in Aspergillus fumigatus (i.e., a filamentous fungi) (Abstract; one sentence summary).  Enayati teaches the bacteriophage T7 RNAP recognizes the 23-nucleotide promoter and upon induction, T7 RNAP can transcribe a downstream sense RNA for RNAi (page 2, ¶2).  Enayati teaches using a DNA plasmid containing the T7 promoter and RNAi coding sequence for expression of the interfering RNA (Figure 1; page 2, ¶5).  Enayati teaches the T7 RNAP gene is integrated into the genome of A. fumigatus and expressed in order to drive expression of the interfering RNAs (Figure 1; page 2, ¶2-3).  Enayati also teaches CRISPR/Cas9 has been used to knock down or knock out gene expression in Aspergillus (page 1, ¶2).  Enayati teaches that a major drawback in fungal RNAi systems is the large size of fungal promoters (page 2, ¶1).
Regarding claim 21, Enayati teaches T7 RNAP is expressed under the control of the inducible glaA promoter (page 4, ¶2).
Regarding claim 22, for the purpose of examination, this limitation is interpreted as a nucleic acid encoding the RNA polymerase is codon-optimized.  Enayati teaches the gene sequence encoding T7 RNAP is codon-optimized for expression in A. fumigatus (page 2, ¶5).
Regarding claims 23 and 37, Enayati teaches the SV40 large antigen NLS was added to the N-terminus of T7 RNAP (page 2, ¶5). 
Regarding claim 27, Enayati teaches the interfering RNAs are expressed from (i.e., operably linked to) the T7 promoter and the T7 termination sequence (i.e., a single subunit DNA-dependent RNA polymerase terminator). 
Claim 28, recites “wherein the polynucleotide and single-subunit DNA-dependent RNA polymerase promoter are present on a plasmid, and wherein the plasmid is assembled within the cell by integration of a single-stranded or double-stranded oligonucleotide comprising the target sequence of the guide-polynucleotide into the plasmid”.  The broadest reasonable interpretation of this clause is as a product-by-process limitation.  This product-by-process will be examined according to the structure of the plasmid that is produced by integrating a single-stranded or double-stranded oligonucleotide comprising the target sequence of the guide-polynucleotide into the plasmid.  The specification (page 15, line 22) and incorporated reference EP 16181781.2 (priority document to US Patent 11,149,268 B2) indicate that the plasmid contains a 20 nt target sequence of a guide RNA operably linked upstream of the structural component of the guide RNA and downstream of a promoter.   Enayati teaches the coding sequence for the interfering RNA is downstream of the T7 promoter (Figure 1).
Regarding claim 36, Enayati teaches cloning T7 RNAP in a plasmid for eventual integration into the fungal genome (Figure 1), and expression of interfering RNAs from a plasmid with a selectable marker (Figure 2).  
Although Enayati teaches a non-coding RNA under the control of the viral single-subunit DNA-dependent T7 RNAP promoter, Enayati does not teach or suggest the non-coding RNA is a guide RNA.  Enayati also does not teach expression of multiple distinct guide RNAs from the T7 promoter.  Enayati also does not teach or suggest the cell also expresses a functional heterologous Cas9, Cas9 nickase or dCas9.  Enayati does not teach or suggest a cell deficient in an NHEJ component.

Fuller teaches CRISPR/Cas9 has been widely used in a variety of diverse eukaryotes, including many fungi such as Saccharomyces, Candida, Trichoderma and Aspergillus species (¶ spanning pages 1073-1074).  Fuller teaches methods of using CRISPR/Cas9 for gene editing specifically in Aspergillus fumigatus (Abstract).  Fuller teaches a single-guide RNA (gRNA) is a fusion of CRISPR RNA (crRNA) and trans-activating crRNA (tracrRNA), which associates with a Cas9 endonuclease and guides it to a 20-nucleotide genomic target (page 1074, ¶1).  Fuller teaches “the CRISPR/Cas9 system provides the beneﬁts of RNAi in that it bypasses the need for homologous recombination and allows for the targeting of multiple genes in a single transformation; however, it is perhaps more attractive than RNAi in that it works at the genomic level, making gene silencing complete and stable.” (page 1074, ¶2).  Fuller teaches constructing plasmids (i.e., a vectors) for the expression of the guide RNAs and introducing them into A. fumigatus (page 1074, ¶4-7).  Fuller teaches a guide RNA under the control of the SNR52 promoter (page1074, ¶4).  
Regarding claim 28, Fuller teaches the guide RNA is downstream of the SNR52 promoter (Figure 2A).  Fuller also teaches the complete plasmid was assembled by homologous recombination in the yeast Saccharomyces cerevisiae (page 1074, ¶4).
Regarding claim 29, Fuller teaches A. fumigatus has relatively low rates of homologous recombination due to NHEJ systems that promote the ectopic integration of targeting DNA (page 1073, ¶2).
Regarding claim 30, Fuller teaches A. fumigatus cells also expressing Cas9 for genome editing (Figure 2).  Because Fuller teaches that Cas9 naturally occurs in bacteria (Abstract), Cas9 is heterologous to the filamentous fungal cell in Fuller.
Regarding claim 36, Fuller teaches expression of the Cas9 enzyme from a plasmid with a selectable marker (Figure 2).

Zhang I teaches methods of expressing CRISPR guide RNAs in Aspergillus fumigatus for genome editing (Section 2.2).  Zhang I teaches guide RNAs have been expressed from Pol III promoters including the SNR52 in Saccharomyces (Section 3.2).  Zhang I teaches guide RNAs expressed from the Pol III promoter U6 can mediates MMEJ-mediated gene editing in A. fumigatus (Fig 4; Section 3.5).  
Regarding claim 24, Zhang I teaches using multiple guide RNAs in a cell for editing two genes simultaneously (Section 3.7). 
Regarding claim 28, Zhang I teaches the U6 promoter is cloned upstream of the targeting sequence of the guide RNA, which is upstream of the guide RNA scaffolding sequence (Section 2.2; Figure 2B).  
Regarding claim 29, Zhang I teaches Ku80 is a gene required for NHEJ (Section 3.4).  Zhang I teaches expressing Cas9 and guide RNAs in a ku80 deficient A. fumigatus strain in order to eliminate the influence of NHEJ repair (Section 3.4).
Regarding claim 30, Zhang I teaches A. fumigatus cells also expressing Cas9 for genome editing (Figures 1-2).  Because Zhang I teaches that Cas9 is from the bacteria Streptococcus pyogenes (Section 3.1), Cas9 is heterologous to the filamentous fungal cell in Zhang I.
Regarding claim 36, Zhang I teaches expression of the Cas9 enzyme from a plasmid with a selectable marker (Figure 1).

Zhang II teaches using a T7 promoter to drive the expression of guide RNAs ([0019] and [0468]).  Zhang II also teaches that guide RNAs guide Cas9 nucleases to a target sequence in a genome.  Zhang II also teaches delivering to a eukaryotic cell expression vectors (i.e., polynucleotides) for the T7 polymerase and the guide RNA fused (i.e., operably linked) to the T7 promoter ([0468] – [0472]).  Zhang II expressly teaches “[r]ather than use pol3 promoters, in particular RNA polymerase III (e.g. U6 or Hl promoters), to express guide RNAs in eukaryotic cells, Applicants express the T7 polymerase in eukaryotic cells to drive expression of guide RNAs using the T7 promoter.” ([0468]).
Regarding claim 24, Zhang II teaches expressing two DR-crRNA arrays targeting two separate loci (i.e., multiple, distinct guide-RNAs) from the same promoter in a cell (Figure 4F).  
Regarding claims 25-26, Zhang II teaches libraries of guide RNAs against a plurality of target sequences for the purpose of creating a libraries of knock cells in used in functional genomics ([0010-0011]).  Zhang II indicates several approaches to reduce off-target modifications of by the CRISPR/Cas nucleases ([0042]).  

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the T7 RNAP based expression system for non-coding RNAs in Aspergillus taught in Enayati to express the CRISPR guide RNAs in Aspergillus taught in Fuller and Zhang I because it would have  amounted to a simple substitution of one known promoter for the expression of a non-coding RNA for another and the introduction of T7 RNAP gene by known means to yield predictable results.  Fuller and Zhang I teach expression of CRISPR guide RNAs in the same filamentous fungi using two different Pol III promoters.  Because Enayati teaches using the T7 promoter to successfully express a non-coding interfering RNA, one skilled in the art would have a reasonable and predictable expectation of success that T7 promoter can also drive expression of a different non-coding RNA in the filamentous fungus.  Additionally, because Zhang II expressly teaches that the T7 promoter can be used in place of PolIII promoters like U6, and Enayati teaches the size of endogenous yeast promoters limits their usefulness, one skilled in the art would have been motivated to replace the U6 or SNR52 promoters of Zhang I and Fuller, respectively, with the T7 expression system of Enayati.
It also would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have expressed multiple guide RNAs as taught in Zhang I and Zhang II under the control of a T7 promoter taught in Fuller because it would have amounted to a simple combination of known guide RNAs and promoter by known means to yield predictable results.  As indicated by both Zhang I and Zhang II, it is well known in the art that multiple guide RNAs can be simultaneously expressed in a cell for the simultaneous editing of multiple targets.  Thus, one skilled in the art would have a reasonable and predictable expectation of success of expressing multiple distinct guide RNAs under the control of the T7 promoter.  One would have been motivated to do so in order to edit two targets either for complete gene knockout or to discover synthetic lethal gene interactions.  
It also would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have expressed the T7-controlled guide RNAs in the NHEJ-deficient fungal strain taught in Zhang I because it would have amounted to a simple combination of known elements by known means to yield predictable results.  One skilled in the art would have a reasonable and predictable expectation of success of using the T7 expression system in a NHEJ-deficient Aspergillus strain because Enayati teaches the T7 expression system has been widely used for in vivo expression systems and demonstrates T7-controlled expression of a non-coding RNA in Aspergillus.  One would have been motivated to do so because Zhang I teaches that CRISPR editing is more efficient in a ku80-deficient Aspergillus strain.


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Enayati (Enayati et al., FEMS Microbiology Letters (2016), 363(5); 1-7), Fuller (Fuller et al., Eukaryotic Cell (2015), 14(11): 1073-1080), Zhang I (Zhang et al., Fungal Genetics and Biology (2016), 86: 47-57) and Zhang II (US 20140357530 A1) as applied to claims 16-24, 27, 29-30, 35 and 37 above, further in view of Jones (Jones et al., Sci Rep (2015) 5, 11301; Published June 11, 2015).  This is a new rejection necessitated by Applicants’ amendments
The teachings of Enayati, Fuller, Zhang I and Zhang II are recited above as applied to claims 16-24, 27, 29-30, 35 and 37 above.  
Enayati, Fuller, Zhang I and Zhang II do not teach or suggest the T7 RNA Polymerase promoter is selected from a library of viral DNA-dependent RNA polymerase promoters, nor do they teach or suggest variant viral DNA-dependent RNA polymerases.  
However, Jones teaches developing and characterizing a library of T7 promoters (i.e., a library of single-subunit viral DNA-dependent RNA polymerase promoters) (page 3, ¶2).  Jones also teaches the mutant (i.e., variant) T7 promoters from the library varied in the ability to express a fluorescent reporter protein (Figure 2).  Jones teaches that some T7 mutant promoters are stronger than wild-type, while other mutants were weaker than wild type (Figure 2).  Jones teaches that using promoters of varying strength can result in more desired outcomes and that using the strongest or weakest promoters does not always produce the best results (Figure 3).  Jones teaches several T7 promoter mutants that either increase or decrease expression of a fluorescent reporter molecule relative to the wild type promoter (Figure 2).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have expressed multiple guide RNAs as taught in Zhang I and Zhang II under the control of two or more variant T7 promoters discovered in the library of Jones, because it would have amounted to a simple substitution of known T7 promoters for others by known means to yield predictable results.  Jones teaches that some of the T7 promoter discovered in the library increase expression or decrease expression of the transgenes, relative to wild type T7 promoter.  One skilled in the art would predict that variant T7 promoters would also drive expression in Aspergillus cells since Enayati teaches wild type T7 promoter is functional in Aspergillus.  One would be motivated to make the substitution in order to increase or decrease the expression of the different guide RNAs depending on the expression level of the Cas9 nuclease and the level of gene modification desired.   


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Enayati (Enayati et al., FEMS Microbiology Letters (2016), 363(5); 1-7), Fuller (Fuller et al., Eukaryotic Cell (2015), 14(11): 1073-1080), Zhang I (Zhang et al., Fungal Genetics and Biology (2016), 86: 47-57) and Zhang II (US 20140357530 A1) as applied to claims 16-24, 27, 29-30, 35 and 37 above, and further in view of van Leeuwen (van Leeuwen et al., Cold Spring Harb Protoc (2015) 2015(9), 853-861; published September 1, 2015).   This is a new rejection necessitated by Applicants’ amendments.
Regarding claim 28, as recited above, the broadest reasonable interpretation of “wherein the polynucleotide and single-subunit DNA-dependent RNA polymerase promoter are present on a plasmid, and wherein the plasmid is assembled within the cell by integration of a single-stranded or double-stranded oligonucleotide comprising the target sequence of the guide-polynucleotide into the plasmid” is as a product-by-process limitation.  However, in the event that the claim is amended to include the clause as steps in the method, the following rejection would apply.  
The teachings of Enayati, Fuller, Zhang I and Zhang II are recited above and applied as for claims 16-24, 27, 29-30, 35 and 37 above.  Although Fuller teaches plasmid assembly by homologous recombination in the yeast Saccharomyces cerevisiae (page 1074, ¶4), Fuller does not teach plasmid assembly in the cell that expresses the guide RNA.
However, van Leeuwen teaches a method of assembling plasmids in a yeast cell using homologous recombination of double stranded plasmid parts (Figure 1).  Van Leeuwen teaches the parts have 30 base pairs of homology overlap between the parts (page 859, paragraph 2).  Van Leeuwen teaches assembling a plasmid from 8 sections that each had homology to the two adjacent sections (Figure 1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have applied the method of van Leeuwen to assemble the vector comprising the T7 promoter fused to the guide RNA and express the guide RNA in yeast because it would have amounted to a simple combination of known elements and methods to yield predictable results.  One would have a reasonable and predictable expectation of success because Van Leeuwen teaches that any plasmid can be assembled using homologous recombination of parts to complete a plasmid using the method in yeast.  One would have a reasonable and predictable expectation that the T7 promoter would drive the expression of a guide RNA in yeast because Fuller teaches CRISPR/Cas9 has been used in Saccharomyces and Enayati teaches T7 expression systems have been widely used in vivo.  One would have been motivated to apply the method to adding the targeting sequence of the guide RNA to a plasmid containing the structural components of the guide RNA and the T7 promoter so that the targeting sequence of the guide RNA can be easily changed to target different loci. 


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Enayati (Enayati et al., FEMS Microbiology Letters (2016), 363(5); 1-7), Fuller (Fuller et al., Eukaryotic Cell (2015), 14(11): 1073-1080), Zhang I (Zhang et al., Fungal Genetics and Biology (2016), 86: 47-57) and Zhang II (US 20140357530 A1) as applied to claims 16-24, 27, 29-30, 35 and 37 above, and further in view of Vaknin (Inbal Vaknin, Research Thesis: Novel Frontier in Gene Regulation via Expression of T7 Bacteriophage RNA polymerase in Yeast.  Submitted to the Senate of the Technion - Israel Institute of Technology, Adar aleph month 5776, Haifa, March 2016).   This is a new rejection necessitated by Applicants’ amendments.
The teachings of Enayati, Fuller, Zhang I and Zhang II are recited above and applied as for claims 16-24, 27, 29-30, 35 and 37 above.  Although Enayati, Fuller, Zhang I and Zhang II teach expression of  non-coding RNAs and the Cas9 enzymes from a plasmid with a selectable marker, they do not teach or suggest T7 RNAP expressed from a plasmid with a selectable marker.   
However, Vaknin teaches expressing T7 RNAP from a yeast expression plasmid with the HIS3 selectable marker in the yeast Saccharomyces cerevisiae (Figures 2-3 and 6, Table 5).  Vaknin teaches T7 RNAP drives the RNA expression of transgenes under control of the T7 promoter in vivo (Figure 10).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have expressed the T7 RNAP taught in Fuller from a plasmid with a selectable marker as taught in Vaknin as it would have amounted to a simple substitution of an integrating plasmid for an autonomously replicating plasmid by known means to yield predictable results.  One skilled in the art would have a reasonable and predictable expectation that the T7 RNAP could be expressed from a plasmid with a selectable marker in Aspergillus because Enayati, Fuller and Zhang I all teach expression of an RNA or an enzyme from a plasmid in Aspergillus.  One would have been motivated to do so in order to circumvent the requirement for gene integration into the genome or to express T7 RNAP transiently.  

Response to Arguments
Applicants argue that Zhang (now referred to as Zhang II) does not anticipate the amended claims because it is not enabling for a T7-driven guide RNA in a yeast or filamentous fungal cell as required by the amended claims (see Remarks pages 7-9).  Applicants argument has been fully considered and is persuasive, but is moot in light of the current rejection under 103 recited above.
Applicants argue that Park does not anticipate the amended claims because it is not enabling for a T7-driven guide RNA in a yeast or filamentous fungal cell as required by the amended claims (see Remarks pages 9-11).  Applicants argument has been fully considered and is persuasive, but is moot in light of the current rejection under 103 recited above.
Applicants argue that it would not have been obvious to use multiple distinct guide RNAs under the control of a T7 or variant promoter because Zhang II does not have a working example of a guide RNA driven by T7 RNAP and also does not have a working example in yeast or filamentous fungi.  (Remarks, page 11).  Applicants argument has been fully considered and is persuasive, but is moot in light of the current rejection with a primary reference of Enayati that has a working example of expressing an interfering RNA, which is also a non-coding RNA that forms a complex with a protein for targeting, as indicated above.  Because Enayati teaches that T7 RNAP can be expressed in fungal cells and drive expression of a non-coding RNA, while Zhang I and Fuller teach CRISPR/Cas9 is functional in the same fungal species, it would have been obvious to use the T7 expression system of Enayati for guide RNA expression as reasoned in the rejection above.  Because Zhang II expressly states that T7 promoter can be used in place of a pol III promoters, which are used in Fuller and Zhang I, one skilled in the art would have the teaching and motivation to make the substitution.
Applicant’s argument about the combination of Zhang II, Hamdorf, and Hubner (Remarks, page 11) has been fully considered but is moot in light of the current rejection of Enayati, Fuller, Zhang I and Zhang II.
Applicant’s argument that the Office has not articulated how Zhang II would be combined with Jones to teach or suggest the limitations in claims 25 and 26 for variant T7-driven guide RNA expression in a yeast cell (Remarks, page 11) has been fully considered but is moot in light of the current rejection of Enayati, Fuller, Zhang I, Zhang II and Jones.  The rejection above fully articulates how the library of variant T7 promoters taught in Jones could be substituted for the T7 promoter used to drive non-coding RNA expression in filamentous fungi taught in Enayati.
Applicants argue that van Leeuwen does not remedy the deficiencies of Zhang II, and because it does not mention CRISPR, it is not clear how one skilled in the art would apply the method of plasmid construction in van Leeuwen to a plasmid encoding CRISPR elements (Remarks, pages 12-13).  This argument has been fully considered bit is not persuasive for the following reasons.  First, the argument is partially moot in view of the current rejection of obviousness of using T7-driven guide RNAs in yeast or filamentous fungi in view of Enayati, Fuller, Zhang I and Zhang II.  Second, van Leeuwen is not relied upon for the teaching of CRISPR, which is taught extensively in Fuller, Zhang I and Zhang II.  Instead, Van Leeuwen is relied upon for the teaching of plasmid construction, which van Leeuwen suggests can be applied to any plasmids with any genetic components.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Because van Leeuwen teaches the methods can be applied to any plasmids with any genetic components, one skilled in the art would be motivated to use those methods of plasmid construction for producing a plasmid containing the known genetic elements of a T7 promoter and guide RNA sequences.  
Applicants argue that Roberts does not remedy the deficiency of Zhang II for the rejection of claim 29 (Remarks, page 13).  This argument has been fully considered but is moot in light of the current rejection of Enayati, Fuller, Zhang I and Zhang II.  Zhang I teaches CRISPR in NHEJ deficient cells.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16- 30 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 15, 20 and 27 of copending Application No. 16500717 in view of Enayati (Enayati et al., FEMS Microbiology Letters (2016), 363(5); 1-7), Fuller (Fuller et al., Eukaryotic Cell (2015), 14(11): 1073-1080), Zhang I (Zhang et al., Fungal Genetics and Biology (2016), 86: 47-57), Zhang II (US 20140357530 A1, published December 4, 2014), Jones (Jones et al., Sci Rep (2015) 5, 11301; Published June 11, 2015) and Vaknin (Inbal Vaknin, Research Thesis: Novel Frontier in Gene Regulation via Expression of T7 Bacteriophage RNA polymerase in Yeast.  Submitted to the Senate of the Technion - Israel Institute of Technology, Adar aleph month 5776, Haifa, March 2016).  
Regarding claims 16 and 35, copending claims 2, 15, and 20 are directed to constructs, compositions and cells containing a guide-RNA expression cassette in which the coding sequence of the guide RNA is operably linked to a viral single subunit DNA-dependent RNA polymerase promoter.   Copending claim 27 further requires the use of a T3, SP6, K11 and T7 RNA polymerase promoter.  
Copending claims 2, 15, 20 and 27 do not recite the RNA-guide is transcribed by a viral single-subunit DNA-dependent RNA polymerase, part of a CRISPR system, expressed in a yeast or filamentous fungal cells, or expressed from a plasmid.  The copending claims also do not recite expressing T7 RNA polymerase from a vector or co-expressing Cas9.
However, the teachings of Enayati, Fuller, Zhang I, Zhang II, Jones and Vaknin are recited above.  It would have been obvious to use a viral single-subunit DNA-dependent RNA promoter in the guide-RNA expression cassette in yeast or filamentous fungi because Enayati teaches T7 RNAP can drive expression of a non-coding RNA from T7 promoter in filamentous fungal cells, while Zhang I teaches the T7 promoter can be used to express guide-RNA in cells ([0468]), and it would have amounted to simple substitution of one known promoter for another.  It also would have been obvious to additionally require the T7 RNA polymerase to transcribe the guide RNA, so that guide RNA could indeed be expressed in the cell.  A guide RNA operably linked to the viral T7 promoter would only be expressed in cell if a means to express the T7 RNA polymerase in the cell was also provided.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  
Regarding claims 17-20, 28 and 30, it would have been obvious to provide the guide RNA and T7 RNA polymerase on a vector (claims 17-18) since Zhang II, Fuller, Zhang I and Vaknin teach that all the components can be delivered as part of a vector.  It also would have been obvious to use the integration construct recited in co-pending claim 15 in a method for the expression of a guide RNA (claim 28), since the construct in copending claim 15 requires expression of the guide RNA.  Finally, it would have been obvious for the guide-RNA to be based on a CRISPR/Cas system (claim 19) and be expressed in a yeast cell (claim 20), and to co-express a Cas9 nuclease (claim 30) since all would have amounted to a combination of known elements by known means to yield predictable results.  It would have been obvious to use a codon-optimized T7 RNAP polymerase coding sequence (claim 22) as taught by Fuller because it would have amounted to the substitution of one known coding sequence for another to yield predictable results.  One would have been motivated in order to use the T7 promoter in non-bacterial cells.  One would have been motivated to do so in order to correctly process guide-RNAs expressed in cells.  The obviousness of the remaining limitations in claims 21, 23-26, 29 and 36-37 are addressed above.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        


/NANCY J LEITH/Primary Examiner, Art Unit 1636